DETAILED ACTION
This action is in reply to papers filed 2/4/2021.  Claims 31-33, 38-39, 41-43 and 70-71 are pending and examined herein. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20180371036A1, Published 12/27/2018.


Withdrawn Claim Rejections
Applicant's arguments filed 2/4/2021, with respect to the 112(a) scope of enablement rejection of claim 31 has been fully considered. In view of the amendments made to the claim, the rejection is withdrawn.

      Maintained Claim Rejections
Applicant's arguments filed 2/4/2021, with respect to the 112(a) scope of enablement rejection of claim 70 and 32-33, 38-39 and 41-43 has been fully considered but they are not persuasive. Applicant’s arguments will be addressed following maintained rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 70 and 32-33, 38-39 and 41-43 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for preparing a mammalian induced pluripotent stem cell comprising introducing into a mammalian fibroblast cell a retroviral vector comprising at least an Oct 3/4 gene, a Klf4 gene and a Myc family gene selected from the group consisting of C-Myc, L-Myc and N-Myc and a Sox2 gene wherein each gene is operably linked to a promoter, culturing the transduced mammalian fibroblast under ES cell conditions to form an induced pluripotent stem cell, does not reasonably provide enablement for any other embodiment.   

                                           Applicant’s Arguments/Response to Arguments
Applicant argues: In response, claim 70 is amended to introduce the limitations of Oct, Klf and Sox family genes. In addition, the "Myc family genes" is now limited to those selected from the group consisting of c-Myc, L-Myc and N-Myc, which are disclosed in paragraph [0152]. 
In Response: Applicant’s arguments have been fully considered and they are found partially persuasive. Although Examiner agrees with Applicant regarding the establishment of iPS cells with any of N-Myc and L-Myc substituting for C-Myc in the ‘4 gene’ transduction, this amendment does not address the Examiner’s arguments regarding the specification being enabling only for mammalian fibroblasts. As presently written, the rejected claims are drawn to a generic somatic cell. 
Because Applicant’s arguments were not found persuasive, the rejection is maintained. 


Rejections Necessitated by Amendments
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims  38, 42 and 43 are newly rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 38 is drawn to the method of claim 70, wherein the retroviral vector comprises Oct3/4, Klf4, and Sox2 genes. For the purposes of clarity, claim 70 is drawn to method for preparing an induced pluripotent stem (iPS) cell by nuclear reprogramming of a somatic cell, which comprises introducing into the somatic cell a retroviral vector comprising at least an Oct3/4 gene, a KLf4 gene, a Myc family gene selected from the group consisting of c-Myc, L-Myc and N-Myc and a Sox2 gene, wherein each gene is operably linked to a promoter, and culturing the transduced the somatic cell under ES cell conditions to form the iPS cell. 
At issue here is that dependent claim 38 fails to include all of the limitations of independent claim 70. Note that claim 70 recites at least four reprogramming factors- Oct3/4 gene, a KLf4 gene, a Myc family gene selected from the group consisting of c-Myc, L-Myc and N-Myc and a Sox2 gene. Claim 38 only recites three- Oct3/4, Klf4, and Sox2 genes. Thus, for excluding a Myc family gene, as set forth in independent claim 70, claim 38 fails to include all the limitations of the claim upon which it depends.

Claim 42 is drawn to the method of claim 39, wherein the retroviral vector comprises Oct3/4, Sox2, and Nanog genes, and at least one of Salll and Sall4 genes. At issue here is that claim 42, which is dependent upon claim 39, claim 38 and claim 70, fails to include all of the limitations of the intervening claims.  For the purposes of clarity, claim 39 is drawn to the method of claim 38, wherein the retroviral vector comprises Oct3/4, Klf4, Sox2, and L-Myc genes. Claim 38 is drawn to the method of claim 70, wherein the retroviral vector comprises Oct3/4, Klf4, and Sox2 genes. And claim 70 is drawn to a method for preparing an induced pluripotent stem (iPS) cell by nuclear reprogramming of a somatic cell, which comprises introducing into the somatic cell a retroviral vector comprising at least an Oct3/4 gene, a KLf4 gene, a Myc family gene selected from the group consisting of c-Myc, L-Myc and N-Myc and a Sox2 gene, wherein each gene is operably linked to a promoter, and culturing the transduced the somatic cell under ES cell conditions to form the iPS cell. 
Claim 39, a claim in which claim 42 depends on, recites at least four reprogramming factors - Oct3/4, Klf4, Sox2, and L-Myc. Claim 38, a claim in which claim 39 depends on, recites at least three reprogramming factors- Oct3/4, Klf4 and Sox2. Claim 70, a claim in which claim 38 depends on, recites at least four reprogramming factors- Oct3/4 gene, a KLf4 gene, a Myc family gene selected from the group consisting of c-Myc, L-Myc and N-Myc and a Sox2 gene.  At issue here is that by claim 42 fails to include all of the limitations of the intervening (claims 38, 39 and 70). Specifically, claim 42 fails to include an L-Myc gene (as required in claim 39) or Klf4 (as required in claim 70 and claim 38 and claim 39). Thus, for excluding L-Myc and Klf4, as required by the intervening claims, claim 42 fails to include all the limitations of the claim upon which it depends.


Claim 43 is drawn to the method of claim 41, wherein the retroviral vector comprises Oct3/4, Sox2, Nanog, and Lin28 genes, and at least one of Salll and Sall4 genes. For the purposes of clarity, claim 41 is drawn to the method of claim 39, wherein the efficiency of the iPS cell preparation is increased by the addition of one or more Lin28 gene in the retroviral vector. Claim 39 is drawn to the method of claim 38, wherein the retroviral vector comprises Oct3/4, Klf4, Sox2, and L-Myc genes. Claim 38 is drawn to the method of claim 70, wherein the retroviral vector comprises Oct3/4, Klf4, and Sox2 genes. And claim 70 is drawn to method for preparing an induced pluripotent stem (iPS) cell by nuclear reprogramming of a somatic cell, which comprises introducing into the somatic cell a retroviral vector comprising at least an Oct3/4 gene, a KLf4 gene, a Myc family gene selected from the group consisting of c-Myc, L-Myc and N-Myc and a Sox2 gene, wherein each gene is operably linked to a promoter, and culturing the transduced the somatic cell under ES cell conditions to form the iPS cell. 
Claim 41, a claim in which claim 43 depends on, requires a Line28 gene. Claim 39, a claim in which claim 43 depends on, recites at least four reprogramming factors - Oct3/4, Klf4, Sox2, and L-Myc. Claim 38, a claim in which claim 39 depends on, recites at least three reprogramming factors- Oct3/4, Klf4 and Sox2. Claim 70, a claim in which claim 38 depends on, recites at least four reprogramming factors- Oct3/4 gene, a KLf4 gene, a Myc family gene selected from the group consisting of c-Myc, L-Myc and N-Myc and a Sox2 gene.  At issue here is that by claim 43 fails to include all of the limitations of the intervening (claims 38, 39, 41 and 70). Specifically, while the retroviral vector of claim 43 comprises Oct3/4, Sox2, Nanog, and Lin28 genes, it does not comprise an L-Myc gene (as required in claim 39) or Klf4 (as required in claim 70 and claim 38 and claim 39). Thus, for excluding L-Myc and Klf4, as required by the fails to include all the limitations of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 71 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for preparing an induced pluripotent stem (iPS) cell by nuclear reprogramming of a mammalian fibroblast cell, which comprises introducing into the mammalian fibroblast cell a retroviral vector comprising Oct3/4, 
does not reasonably provide enablement for reprogramming said fibroblast cell without Sox2.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  
Enablement is considered in view of the Wands factors (MPEP 2164.01 (a)). The court in Wands states that “Enablement is not precluded by the necessity for some experimentation such as routine screening. However, experimentation needed to practice the invention must not be undue experimentation. The key word is ‘undue.’ Not ‘experimentation;” (Wands, 8 USPQ2d 104). Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention. “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighting many factual considerations.” (Wands, 8 USPQ2d 1404). The factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation required is “undue” include, but are not limited to: 
•	(A) The breadth of the claims; 
•	(B) The nature of the invention;
•	(C) The state of the prior art;
•	(D) The level of one of ordinary skill; 
•	(E) The level of predictability in the art; 

•	(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure
Furthermore, the USPTO does not have laboratory facilities to test if an invention will function as claimed when working examples are not disclosed in the specification. Therefore, enablement issues are raised and discussed based on the state of knowledge pertinent to an art at the time of the invention. And thus, skepticism raised in the enablement rejections are those raised in the art by artisans of expertise.
All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
 
The Nature of the Invention: The inventive concept in the instant application is drawn to a method a reprogramming mammalian fibroblast, wherein said method comprises a introducing a retroviral vector comprising an Oct 3/4 gene, a Sox2 gene, a c-Myc gene and a Klf4 gene.
Amount of Direction Provided by Inventor/Working Examples: In Remarks filed 2/4/2021, Applicant points to paragraph 201 of the specification. At paragraph 201, the specification discloses when 3 genes selected from the aforementioned 4 genes (Oct 3/4, Sox2, c-Myc, Klf4) were transduced, 36 flat colonies were obtained with one combination (#14 (Oct3/4), #15 (Sox2), and #20 (Klf4)). However, iPS cells were not observed when they were passaged. With another combination (#14 (Oct3/4), #20 (Klf4), and #22 (c-Myc)), 54 small . In contrast, although tumors were formed when the cells established with the 3 factors were transplanted into nude mice, they were formed histologically only from undifferentiated cells. These results suggested that a Sox family gene was essential for the induction of differentiation pluripotency.
At issue for the purposes of the instant rejection is that an iPS cell, as defined by the specification, is not generated when a mammalian fibroblast is only introduced with a retroviral vector comprising Oct3/4, Klf4 and c-Myc. This is because the specification at paragraph 378 states that, inter alia, “the present invention has enabled the generation of iPS cells from adult human dermal fibroblasts and other human somatic cells, which are indistinguishable from in vitro and in teratomas.” In paragraph 205, the specification makes clear that unlike what was observed when mammalian fibroblasts were reprogrammed with 24 factors, 10 factors, and 4 factors (tumors consisting of a plurality of different kinds of cells and having a size similar to that observed with ES cells), when cells established with the 3 factors were transplanted into nude mice, tumors were formed histologically only from undifferentiated cells. This establishes a distinguishable difference in differentiation potential in teratomas between 3 factor established iPS cells and more than 4 factor established iPS cells. 
The State of the Prior Art: Chen et al. (Cell Research volume 21, pages205–212(2011)) taught among the four Yamanaka factors, c-Myc was proven dispensable and can be replaced by various methods. However, Sox2 and Klf4 are currently considered as indispensable factors, as replacement of them would greatly reduce reprogramming efficiency. OK-mediated reprogramming of mouse fibroblasts was reported with moderate efficiency, by using compounds targeting various pathways such as Bayk8644, CHIR99021, RepSox and A83-01. Examiner notes here that the specification fails to teach use of any of these compounds in replacement of Sox2. Nevertheless, Chen adds that by contrast, OS-mediated reprogramming was reported only with p53-null fibroblasts (paragraph bridging Pg. 205 and Pg. 206). Wei et al.  (Stem Cells. 2009 Dec;27(12):2969-78. doi: 10.1002/stem.231.) adds that Oct4, Sox2, and Klf4 are critical to the process of reprogramming somatic cells into iPS cells and that c-Myc functions to enhance reprogramming efficiency. Continuing, Wei adds genome-wide chromatin immunoprecipitation with microarray analysis (ChIP-Chip) demonstrates that the DNA binding profile of Klf4 overlaps with that of Oct4 and Sox2 on promoters of genes specifically underlying Zhang et al. (World J Stem Cells. 2014 Jul 26; 6(3): 305–311.) notes that Sox2 plays an essential role in somatic cell reprogramming, reversing the epigenetic configuration of differentiated cells back to a pluripotent embryonic state (Pg. 305, Abstract).
The level of Predictability in the Art/Conclusion: The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue. Due to the state of the art which establishes the essentiality and the criticality of Sox2 in reprogramming somatic cells into iPS cells, coupled with the specification which indicates that Sox-2 less reprogramming of somatic cells produced iPS cells that were distinguishable in their differentiation potential in vitro and in teratomas from ES cells, it would have required undue experimentation for one skilled in the art at the time of the invention to practice over the full scope of the invention claimed. Thus, limiting the claimed invention to the scope above would be proper.



Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.

Conclusion
Claim 31 is allowed. 
Claims 32-33, 38-39, 41-43 and 70-71 are rejected.
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632